Exhibit 10.2

 

MUTUAL RELEASE AND WAIVER AGREEMENT

 

This Mutual Release and Waiver Agreement (this “Agreement”) is entered into as
of May 31, 2013, by and between Advanced Cell Technology, Inc. , a Delaware
corporation (“ACT”) and JMJ Financial (“JMJ”) as with respect to certain prior
contractual arrangements between the parties.

 

ACT Release. ACT hereby generally, irrevocably, unconditionally and completely
releases and forever discharges each of JMJ and its subsidiaries and any other
person, firm, partnership, officer, director, attorney, company or corporation
now, previously, or hereafter affiliated with any of the above, (collectively,
the “JMJ Releasees”) from any and all claims, obligations, damages, and
liabilities, in law or equity, whether or not known, suspected or claimed,
direct or indirect, fixed or contingent, whether now existing or hereafter
arising that any party may assert against the JMJ Releasees, including, without
limitation, arising out of, or in any way related to or connected with that
certain Convertible Promissory Note between ACT and JMJ (the "Note") (the “ACT
Released Claims”).

 

JMJ Release. JMJ hereby generally, irrevocably, unconditionally and completely
releases and forever discharges each of ACT and its subsidiaries and any other
person, firm, partnership, officer, director, attorney, company or corporation
now, previously, or hereafter affiliated with any of the above, (collectively,
the “ACT Releasees”) from any and all claims, whether or not known, suspected or
claimed, direct or indirect, fixed or contingent, whether now existing or
hereafter arising that any party may assert against the ACT Releasees,
including, without limitation, arising out of, or in any way related to or
connected with the Note (the “JMJ Released Claims”).

 

Each party represents, warrants and acknowledges that it has been fully advised
of the terms of Section 1542 of the Civil Code of the State of California, and
hereby expressly waives the benefits thereof and any rights such party may have
thereunder. Section 1542 of the Civil Code of the State of California provides
as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

Each party also hereby waives the benefits of, and any rights such party may
have under, any statute or common law principle of similar effect in any
jurisdiction.

 

This Agreement is the entire agreement between the parties hereto with respect
to the subject matter hereof and supersedes all prior agreements, whether
written or oral, between the parties with respect to the matters contained in
this Agreement. The making, execution and delivery of this Agreement by the
parties hereto has been induced by no representations, statements, warranties or
agreements other than those expressly set forth herein. Any waiver,
modification, consent or acquiescence with respect to any provision of this
Agreement shall be set forth in writing and duly executed by or on behalf of the
party to be bound thereby. No waiver by any party of any breach hereunder shall
be deemed a waiver of any other or subsequent breach. The parties agree to
execute such other documents and instruments and to do such further acts as may
be reasonably necessary to carry out the provisions of this Agreement. This
Agreement shall be governed by and construed in accordance with the laws of the
State of California, without regard to the principles of the conflict of laws.
Any legal action or proceeding with respect to the Agreement must be brought in
the courts of the County of Los Angeles, California. The parties have been
advised to, and have had the opportunity to, seek independent counsel before
executing this Agreement.

 



JMJ Financial   Advanced Cell Technology, Inc.             /s/ Justin Kenner  
/s/ Gary Rabin Name: Justin Kenner   Name: Gary Rabin Title: Principal and
Portfolio Mgr.   Title: President and CEO



 